Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Shrestha et al. (US 2020/0229095) (“Shrestha”).
For claims 1, 9, and 15; Shrestha discloses:  receiving system information for enabling a wake up signal (WUS) operation (paragraph 64:  one or more network devices (e.g., RAN node 111, MME 121, etc.) may be capable of enabling and/or disabling the WUS services); enabling the WUS operation; receiving a WUS to monitor a paging occasion (paragraph 68:  WUS may be used to enable UE 101 to remain in an IDLE mode until UE 101 detects a WUS, in which case UE 101 may wake up for the next PO and listen for a paging message); receiving, in the paging occasion, control information informing that the WUS operation is disabled (paragraph 66:  when there is direct indication paging message indicating that WUS services are enabled or disabled in the cell); disabling the WUS operation based on the control information (paragraph 66:  when there is direct indication paging message indicating that WUS services are enabled or disabled in the cell); and monitoring a In current systems (e.g., LTE systems), UE 101 may wake up for every PO to listen for a paging message directed to UE 101).
For claims 2 and 10; Shrestha discloses:  the control information is different from the system information (paragraph 66:  when there is direct indication paging message indicating that WUS services are enabled or disabled in the cell).
For claims 5 and 13; Shrestha discloses:  the control information is toggled information (paragraph 67:  a new "WUS-enabled" IE may be used, an example of which is provided below in Table 11. If the "WUS-enabled" bit is set to 1, WUS may be enabled in the cell. If it is set to 0, WUS may be disabled in the cell).
For claims 6 and 14; Shrestha discloses:  the system information for the WUS operation is transmitted, during an initial access procedure to a base station (BS) (paragraph 48:  MME 121 may send a message, to RAN node 111, that prompts RAN node 111 to transmit a WUS to UE 101. The message from MME 121 may include the number of repetitions that RAN node 111 may use in transmitting the WUS to UE 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha in view of Wu et al. (US 2020/0374821) (“Wu”).
For claims 3 and 11; Shrestha discloses the subject matter in claim 1 as described above in the office action.
Shrestha does not expressly disclose, but Wu from similar fields of endeavor teaches:  wherein the control information is downlink control information (DCI) transmitted via a physical downlink control channel (PDCCH) (paragraph 118:  when the WUS is transmitted in the form of a physical channel, e.g., PDCCH, the configuration information about the physical signal for time-and-frequency synchronization (the radio frame number for the transmission of the physical signal, the subframe number, the specific time-frequency position, the occupied bandwidth, and configuration information about the sequence) may be configured through the DCI).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Wu in the WUS system as described by Shrestha.  The motivation is to improve dynamic configuring of WUS.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha in view of Shi et al. (US 2020/0267751) (“Shi”).
when there is direct indication paging message indicating that WUS services are enabled or disabled in the cell).
Shrestha does not expressly disclose, but Shi from similar fields of endeavor teaches:  transmitted via a physical downlink shared channel (PDSCH) (paragraph 31:  a single PDSCH carries one paging message).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Shi in the WUS system as described by Shrestha.  The motivation is to use established LTE channels.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha in view of Chen (US 2018/0092062).
For claim 7; Shrestha discloses the subject matter in claim 1 as described above in the office action.  Shrestha discloses:  monitoring a next paging occasion for a paging based on the disabled WUS operation is directly monitoring, without waiting for a WUS (paragraph 64:  one or more network devices (e.g., RAN node 111, MME 121, etc.) may be capable of enabling and/or disabling the WUS services).
Shrestha does not expressly disclose, but Chen from similar fields of endeavor teaches:  monitoring a PDCCH and a PDSCH (paragraphs 6-7).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the legacy standard as described by Chen in the WUS system as described by Shrestha.  The motivation is to improve interoperability of UEs.
one or more network devices (e.g., RAN node 111, MME 121, etc.) may be capable of enabling and/or disabling the WUS services).
Shrestha does not expressly disclose, but Chen from similar fields of endeavor teaches:  receiving, in the next paging occasion, control information which does not include information related to the WUS operation (paragraphs 6-7).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the legacy standard as described by Chen in the WUS system as described by Shrestha.  The motivation is to improve interoperability of UEs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma et al. (US 2020/0280959); Sharma discloses monitoring PDCCH for paging messages and decoding the respective message in the PDSCH.  Sharma also discloses integrating the WUS into the monitoring of the PDCCH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466